Citation Nr: 0836946	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of a through-and-
through gunshot wound, right hip, muscle group XVII, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
synovitis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from April 1949 until June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April and September 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board first considered this appeal in January 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

In a September 2008 statement the veteran applied for an 
increased evaluation for the service-connected multiple 
gunshot wounds of the intestines.  This issue has not been 
adjudicated and is REFERRED to the RO for appropriate action.  

The issues of entitlement to an increased evaluation of a 
through-and-through gunshot wound, right hip, muscle group 
XVII, entitlement to service connection for PTSD and 
entitlement to TDIU are being REMANDED and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On October 2, 2008, prior to the promulgation of a decision 
in the appeal, the Board received the veteran's statement 
which withdrew the claim concerning entitlement to an 
increased evaluation for right knee synovitis.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claim concerning entitlement to an increased evaluation for 
right knee synovitis have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In October 2008, the Board received a statement of the 
veteran that clearly indicated he wished to withdraw his 
appeal concerning entitlement to an increased evaluation for 
residuals of right knee synovitis.  The veteran has met the 
criteria of 38 C.F.R. § 20.204 and withdrawn these appeals 
and there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeals and these claims are 
dismissed.


ORDER

The appeal concerning entitlement to an increased evaluation 
for right knee synovitis is dismissed.


REMAND

In a statement received at the Board in October 2008, the 
veteran requested a Travel Board hearing at the St. 
Petersburg, Florida RO.  Under 38 C.F.R. § 20.703, a veteran 
may request a hearing at any time after the submission of a 
Substantive Appeal, subject to the limitations of 38 C.F.R. 
§ 20.1304.  38 C.F.R. § 20.1304 indicates that the veteran 
has a period of 90 days to submit additional evidence or 
request a hearing after he receives notification of the RO's 
certification of the appeal to the Board.  In this case, the 
veteran was notified of the recertification of the appeal on 
August 22, 2008.  As such, the veteran's statement which was 
received in October 2008 falls within the 90 day period and 
as such the veteran must be afforded an opportunity to appear 
for the requested Travel Board hearing.  Since the failure to 
afford the veteran a hearing would constitute a denial of due 
process that could result in any BVA decision being vacated, 
this matter must be addressed prior to any appellate review. 
See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


